DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 11/19/2021. Claims 1-20 are pending in the application. Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are amended.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1, 2, 8, 9, 15, and 16, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fender et al.  (US 20200394191 A1, hereinafter Fender) in view of Tran et al. (US 20160292167 A1, hereinafter Tran).

Regarding Claim 1, Fender discloses a method of managing database queries using a deconstructed cloud database comprising: 
receiving, by a communications manager of the deconstructed cloud database, a state specification from a client computing system (Figs. 1 and 2; [0055]: Step 201 receives database statement 150 such as from a client or by internal generation. Database statement 150 refers to UDF 140 by reference 132 [RDBMS 110 corresponds to the deconstructed cloud database, in that at least one element of the database is partially or completely offloaded to another separate computing system. UDF 140 corresponds to the state specification]); 
retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190); and 
([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client).
However, Fender does not explicitly teach “converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine, wherein the offloaded execution engine is a cloud-based data warehouse”.
On the other hand, in the same field of endeavor, Tran teaches converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine ([0036]: In an embodiment, a baseline execution plan selected by query optimizer 108a for primary DBMS 102a may be further improved by offloading one or more operations of the execution plan to secondary DBMS 102b; [0038]: FIG. 2 is a flow diagram that depicts a process of improving the estimated cost of a baseline execution plan through offloading one or more operations of the plan onto secondary DBMS 102 b), 
wherein the offloaded execution engine is a cloud-based data warehouse (Fig. 1; [0105]: In an embodiment, primary DBMS 102 a or secondary DBMS 102 b is part of a cloud computing system [DBMS 102 b corresponds to the offloaded execution engine that is a cloud-based data warehouse]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Fender with the teachings of Tran to include “converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an 
The motivation for doing so would be to select the least costly plan for the query execution, as recognized by Tran ([Abstract] of Tran: Techniques are described to evaluate an operation from an execution plan of a query to offload the operation to another database management system for less costly execution).

Regarding Claim 2, the combined teachings of Fender and Tran disclose the method of claim 1, wherein the cloud-based data warehouse is in a group of computing systems separate from the deconstructed cloud database (See Fender, Fig. 1; [0054]: Thus, computer cluster 100 achieves location transparency and (e.g. horizontal) scalability. For example, RDBMS 110 and offload engine 160 may reside in separate virtual machines hosted by a same physical computer, or may reside in separate data centers).

Regarding Claim 3, the combined teachings of Fender and Tran disclose the method of claim 1, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (See Fender, Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 4, the combined teachings of Fender and Tran disclose the method of claim 1, wherein the query results comprise a data set from the offloaded execution engine (See Fender, Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding claim 5, the combined teachings of Fender and Tran disclose the method of claim 1, wherein receiving, by the communications manager of the deconstructed cloud database, the state specification from the client computing system comprises
authenticating the client computing system using first credentials (See Fender, Fig. 1; [0042]-[0043]: Either parsing or semantic analysis may detect that reference 132 represents a function invocation. Semantic analysis may detect that reference 132 refers to a UDF generally and UDF 140 specifically. For example, semantic analysis may consult database dictionary(s) (not shown) that catalog reusable objects such as UDFs such as 140. For example, a database dictionary may operate as a lookup table that expects a lookup key, such as a textual identifier, such as the name of UDF 140 as embedded in reference 132 [UDF 140 corresponds to the state specification. The lookup key corresponds to first credentials]), and 
(See Fender, Fig. 1; [0045]: In this example, UDF 140 is intended as a proxy (i.e. placeholder) for data that offload engine 160 provides. For example, metadata of UDF 140 may indicate that UDF 140 is a proxy for remote data access into offload engine 160. Accordingly, semantic analysis may mark the parse node of reference 132 as a proxy for remote data access into offload engine 160 [The metadata of UDF 140 corresponds to second credentials]).

Regarding Claim 6, the combined teachings of Fender and Tran disclose the method of claim 1, wherein converting, by the query optimizer of the deconstructed cloud database, the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises 
selecting a database query language based on a protocol of the offloaded execution engine (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 7, the combined teachings of Fender and Tran disclose the method of claim 1, further comprising modifying, by the query optimizer, the query results based on the query plan (See Fender, Fig. 2; [0059]- [0060]: Step 204 performs already-optimized execution plan 120… Step 205 receives and processes result 190. Depending on database statement 150, RDBMS 110 may need to integrate (e.g. join) result 190 with native (e.g. relational table) data, or result 190 may more or less suffice as a final answer to database statement 150).

Regarding Claim 8, Fender discloses a deconstructed cloud database comprising: 
a communications manager (Fig. 7; [0140]: Computer system 700 includes a bus 702 or other communication mechanism for communicating information) configured to
receive a state specification from a client computing system (Figs. 1 and 2; [0055]: Step 201 receives database statement 150 such as from a client or by internal generation) and 
present the query results to the client computing system ([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client); and 
a dispatcher configured to retrieve the query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190).
However, Fender does not explicitly teach “a query optimizer configured to convert the state specification into a query plan comprising a database query targeting an offloaded execution engine, wherein the offloaded execution engine is a cloud-based data warehouse”.
On the other hand, in the same field of endeavor, Tran teaches a query optimizer configured to convert the state specification into a query plan comprising a database query ([0036]: In an embodiment, a baseline execution plan selected by query optimizer 108a for primary DBMS 102a may be further improved by offloading one or more operations of the execution plan to secondary DBMS 102b; [0038]: FIG. 2 is a flow diagram that depicts a process of improving the estimated cost of a baseline execution plan through offloading one or more operations of the plan onto secondary DBMS 102 b), 
wherein the offloaded execution engine is a cloud-based data warehouse (Fig. 1; [0105]: In an embodiment, primary DBMS 102 a or secondary DBMS 102 b is part of a cloud computing system [DBMS 102 b corresponds to the offloaded execution engine that is a cloud-based data warehouse]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Fender with the teachings of Tran to include “converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine, wherein the offloaded execution engine is a cloud-based data warehouse.”
The motivation for doing so would be to select the least costly plan for the query execution, as recognized by Tran ([Abstract] of Tran: Techniques are described to evaluate an operation from an execution plan of a query to offload the operation to another database management system for less costly execution)

Regarding Claim 9, the combined teachings of Fender and Tran disclose the deconstructed cloud database of claim 8, wherein the cloud-based data warehouse is in a group of computing systems separate from the deconstructed cloud database (See Fender, Fig. 1; [0054]: Thus, computer cluster 100 achieves location transparency and (e.g. horizontal) scalability. For example, RDBMS 110 and offload engine 160 may reside in separate virtual machines hosted by a same physical computer, or may reside in separate data centers).

Regarding Claim 10, the combined teachings of Fender and Tran disclose the deconstructed cloud database of claim 8, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (See Fender, Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 11, the combined teachings of Fender and Tran disclose the deconstructed cloud database of claim 8, wherein the query results comprise a data set from the offloaded execution engine (See Fender, Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding Claim 12, the combined teachings of Fender and Tran disclose the deconstructed cloud database of claim 8, wherein receiving the state specification from the client computing system comprises
 authenticating the client computing system using first credentials (See Fender, Fig. 1; [0042]-[0043]: Either parsing or semantic analysis may detect that reference 132 represents a function invocation. Semantic analysis may detect that reference 132 refers to a UDF generally and UDF 140 specifically. For example, semantic analysis may consult database dictionary(s) (not shown) that catalog reusable objects such as UDFs such as 140. For example, a database dictionary may operate as a lookup table that expects a lookup key, such as a textual identifier, such as the name of UDF 140 as embedded in reference 132 [UDF 140 corresponds to the state specification. The lookup key corresponds to first credentials]), and 
wherein retrieving the query results from the offloaded execution engine using the database query comprises accessing the offloaded execution engine using second credentials (Fig. 1; [0045]: In this example, UDF 140 is intended as a proxy (i.e. placeholder) for data that offload engine 160 provides. For example, metadata of UDF 140 may indicate that UDF 140 is a proxy for remote data access into offload engine 160. Accordingly, semantic analysis may mark the parse node of reference 132 as a proxy for remote data access into offload engine 160 [The metadata of UDF 140 corresponds to second credentials]).

Regarding Claim 13, the combined teachings of Fender and Tran disclose the deconstructed cloud database of claim 8, wherein converting the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises selecting a database query language based on a protocol of the offloaded execution engine (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 14, the combined teachings of Fender and Tran disclose the deconstructed cloud database of claim 8, wherein the query optimizer is further configured to modify the query results based on the query plan (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 15, Fender discloses an apparatus for managing database queries using
 a deconstructed cloud database (Fig. 1, RDBMS 110), the apparatus comprising 
a computer processor (Fig. 7, processor 704), 
a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the ([0141]: Computer system 700 also includes a main memory 706, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 702 for storing information and instructions to be executed by processor 704): 
receiving, by a communications manager of the deconstructed cloud database, a state specification from a client computing system (Figs. 1 and 2; [0055]: Step 201 receives database statement 150 such as from a client or by internal generation. Database statement 150 refers to UDF 140 by reference 132 [UDF 140 corresponds to the state specification]); 
retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190); and 
presenting, by the communications manager, the query results to the client computing system ([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client).
However, Fender does not explicitly teach “converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine, wherein the offloaded execution engine is a cloud-based data warehouse”.
On the other hand, in the same field of endeavor, Tran teaches converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine ([0036]: In an embodiment, a baseline execution plan selected by query optimizer 108a for primary DBMS 102a may be further improved by offloading one or more operations of the execution plan to secondary DBMS 102b; [0038]: FIG. 2 is a flow diagram that depicts a process of improving the estimated cost of a baseline execution plan through offloading one or more operations of the plan onto secondary DBMS 102 b), 
wherein the offloaded execution engine is a cloud-based data warehouse (Fig. 1; [0105]: In an embodiment, primary DBMS 102 a or secondary DBMS 102 b is part of a cloud computing system [DBMS 102 b corresponds to the offloaded execution engine that is a cloud-based data warehouse]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Fender with the teachings of Tran to include “converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine, wherein the offloaded execution engine is a cloud-based data warehouse.”
The motivation for doing so would be to select the least costly plan for the query execution, as recognized by Tran ([Abstract] of Tran: Techniques are described to evaluate an operation from an execution plan of a query to offload the operation to another database management system for less costly execution).

Regarding Claim 16, the combined teachings of Fender and Tran disclose the apparatus of claim 15, wherein the cloud-based data warehouse is in a group of computing systems separate from the deconstructed cloud database (Fig. 1; [0054]: Thus, computer cluster 100 achieves location transparency and (e.g. horizontal) scalability. For example, RDBMS 110 and offload engine 160 may reside in separate virtual machines hosted by a same physical computer, or may reside in separate data centers).

Regarding Claim 17, the combined teachings of Fender and Tran disclose the apparatus of claim 15, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (See Fender, Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 18, the combined teachings of Fender and Tran disclose the apparatus of claim 15, wherein the query results comprise a data set from the offloaded execution engine (See Fender, Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding Claim 19, the combined teachings of Fender and Tran disclose the apparatus of claim 15, wherein receiving, by the communications manager of the deconstructed cloud database, the state specification from the client computing system comprises 
authenticating the client computing system using first credentials (See Fender, Fig. 1; [0042]-[0043]: Either parsing or semantic analysis may detect that reference 132 represents a function invocation. Semantic analysis may detect that reference 132 refers to a UDF generally and UDF 140 specifically. For example, semantic analysis may consult database dictionary(s) (not shown) that catalog reusable objects such as UDFs such as 140. For example, a database dictionary may operate as a lookup table that expects a lookup key, such as a textual identifier, such as the name of UDF 140 as embedded in reference 132 [UDF 140 corresponds to the state specification. The lookup key corresponds to first credentials]), and 
wherein retrieving, by the dispatcher of the deconstructed cloud database, the query results from the offloaded execution engine using the database query comprises accessing the offloaded execution engine using second credentials (Fig. 1;[0045]: In this example, UDF 140 is intended as a proxy (i.e. placeholder) for data that offload engine 160 provides. For example, metadata of UDF 140 may indicate that UDF 140 is a proxy for remote data access into offload engine 160. Accordingly, semantic analysis may mark the parse node of reference 132 as a proxy for remote data access into offload engine 160 [The metadata of UDF 140 corresponds to second credentials]). 

Regarding Claim 20, the combined teachings of Fender and Tran disclose the apparatus of claim 15, wherein converting, by the query optimizer of the deconstructed cloud database, the state specification into the query plan comprising the database query targeting the offloaded (See Fender, Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168